Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kogetsu (US 2005/0227147).
Regarding claims 4 and 5, Kogetsu discloses a positive electrode active material for nonaqueous electrolyte secondary batteries, comprising 
a lithium-nickel composite oxide represented by a general formula LizNi1-x-yCoxMyO2 where 0≤x≤0.35; 0≤y≤0.10; 0.95≤z≤1.10; and M is at least one element selected from Mn, V, Mg, Mo, Nb, Ti, and Al, wherein the positive electrode active material has a lithium carbonate content of 0.4% by mass or more and 1.5% by mass or less, a lithium hydroxide content of 0.5% by mass or less, and a sulfate group content of 0.05% by mass or less (see Comparative battery H, paragraphs 100-102, which discloses the claimed composition of the lithium nickel composite oxide, and see table 1, which discloses a number of embodiments, including Battery B which discloses a lithium carbonate content that is within the claimed range). 

Allowable Subject Matter
Claims 1-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither teaches nor suggest the claimed method in which a liquid carbonate solution is used to clean a powder of the lithium-nickel composite oxide and then dried.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kogetsu (US 2005/0227147).
Regarding claims 1 and 6, Kogetsu teaches a lithium-nickel composite oxide represented by a general formula LizNi1-x-yCoxMyO2 where 0≤x≤0.35; 0≤y≤0.10; 0.95≤z≤1.10; and M is at least one element selected from Mn, V, Mg, Mo, Nb, Ti, and Al (see paragraph 74, for example).
However, Kogetsu does not explicitly disclose that a portion of the Ni is partiaully substituted with Al in the crystal lattice, in addition to comprising the claimed portion of lithium carbonate in the composition.
Kogetsu teaches the presence lithium carbonate in the electrode active material that overlaps the claimed range (see paragraph 34) and teaches that a portion of Nickel can be substituted with a number of metals including Al (paragraph 37).  As such, it would have been prima facie case of obviousness exists (see MPEP §2144.05(I)).

Response to Arguments
Applicant's arguments filed 3/9/2021 have been fully considered but they are not persuasive. On pages 5 and 6, Applicant argues that Kogetsu does not teach the claimed lithium hydroxide content or the sulfate group content.  The Office notes that Applicant has used the range “or less” in the claimed content of these groups.  This includes 0% making the inclusion of a lithium hydroxide or sulfate group an unrequired part of the claimed composition.   Positively reciting the presence of these compositions would assist in removing the current grounds of rejection.
Applicant goes on to argue that Table 1 of Kogetsu does not teach the claimed composition of lithium carbonate.  The Office respectfully disagrees with this argument.  In Applicants chart on page 5, Applicant only accounts for lithium carbonate and lithium nickel composite oxide in the ratio.  The claim does not limit the ratio to only these two compounds, but rather the amount of lithium carbonate relative to “the positive electrode active material”.  This includes more than just these two compounds in Kogetsu.  Bringing in all materials of the electrode active material, including the amount of aluminum hydroxide, such as in Battery B, for example and contained in the cited Table 1, there is overlap in the claimed range and that taught by Kogetsu.
Furthermore, it is noted that Kogetsu teaches a range of Lithium carbonate in the electrode active material that overlaps with the whole claimed range (see paragraph 34, for example).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813.  The examiner can normally be reached on Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/MATTHEW J MERKLING/Primary Examiner, Art Unit 1725